Citation Nr: 1638083	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-25 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL), including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


FINDINGS OF FACT

1. The Veteran has been diagnosed with CLL.

2. The evidence is approximately evenly balanced as to whether the Veteran was exposed to herbicides in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, CLL is presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical disability, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for CLL - Analysis

Private treatment records indicate that the Veteran was diagnosed with CLL in 2004 and has been treated for CLL during the pendency of this appeal. V A laws and regulations provide that, if a Veteran was exposed to herbicides during service, certain listed diseases, including CLL, are presumptively service-connected.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).

The dispositive issue in this case is whether the Veteran was exposed to herbicides. Although veterans who served in Vietnam are presumed to have been exposed to herbicides, the Veteran did not serve in Vietnam as that term is defined in the applicable regulation.  Service personnel records reflect that the Veteran served in the United States Air Force during the Vietnam Era and was stationed at Ubon Royal Thai Air Force Base (RTAFB) from November 1968 to November 1969.  

VA's Adjudication Procedures Manual Rewrite require special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to specifically include Ubon RTAFB. See M21-1MR at IV.ii.2.C.10.q. Specifically, those protocols direct that, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged. Id.

In July 2011, the Veteran stated that his duties as an aircraft mechanic required him to be outdoors and on the flight line approximately 12 hours per day.  He stated that he was permitted to leave the base on an almost daily basis to frequent off-base restaurants, clubs, and businesses.  He usually traveled by open air bus, taxi or passenger bicycles, requiring him to cross the perimeter of the base.  The Board finds the Veteran's competent statement to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The Veteran's service treatment records indicate that he was treated in December 1968 at Ubon RTAFB for a knife wound received while on a bus downtown.  This evidence is consistent with the Veteran's statements regarding his frequent proximity to the perimeter of the base as he left the base during off-duty hours.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the credible evidence of record supports a finding that the Veteran was exposed to herbicides during his frequent crossings of the perimeter of the base.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to "any . . . point").  As the Veteran has been diagnosed with CLL and was exposed to herbicides during service, entitlement to service connection for CLL is warranted on a presumptive basis


ORDER

Service connection for CLL is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


